Citation Nr: 1707460	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 20 percent disabling for a back abnormality to include degenerative changes since September 18, 2008.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1959 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In September 2013, the Board denied entitlement to a rating higher than 20 percent disabling for a back abnormality to include degenerative changes between February 28, 2007 and September 17, 2008.  The Board remanded the question regarding entitlement to an increased rating since September 18, 2008.  The case has since returned to the Board for appellate review.


FINDING OF FACT

The Veteran's degenerative arthritis of the spine has not been manifested by forward thoracolumbar flexion limited to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative arthritis of the spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones,  joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran has been service connected for a back disability since October 2001, and he filed the current claim on appeal in August 2008.  

The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).  Disabilities of the spine other than an intervertebral disc syndrome are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Note (6) (2016).  This Veteran is not service connected for an intervertebral disc syndrome, hence, the General Rating Formula controls.  

Under the General Rating Formula, a 20 percent rating is warranted when thoracolumbar forward flexion is greater than 30 degrees but not greater than 60 degrees, or when the combined range of thoracolumbar motion not greater than 120 degrees.  A 40 percent evaluation is warranted for thoracolumbar forward flexion of 30 degrees of less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran's back disability has already been rated at higher than 10 percent, this diagnostic code is not applicable.

The Veteran contends that his service-connected lumbar spine disorder, diagnosed as a back abnormality to include degenerative changes, warrants a rating higher than 20 percent.  During his Board hearing in September 2011, the Veteran testified that he experienced flare-ups that caused pain, and included both lack of mobility and loss of range of motion.

The Veteran's VA and treatment records show complaints of chronic back pain throughout the period on appeal.  An April 2009 VA treatment record references an X-ray completed in 2008 that show findings of moderate disc space narrowing at L2-L3 through L5-S1.  At that time, the Veteran denied a decreased range of motion, but complained of lumbar sacral area pain.  He reportedly relieved pain with Vicodin which he took as needed.

In June 2009, the appellant was seen at physical therapy.  His low back screen revealed that flexion was limited by 45 percent, but the baseline for this figure was not reported. 

The Veteran again denied having decreased range of motion in in a March 2012 VA treatment record, and noted that his back pain remained unchanged.  He reported taking Vicodin very infrequently for pain, and estimated a weekly dosage of the pain medication. 

In a September 2012 VA treatment record, the Veteran continued to report no change in his chronic back pain, and restated that his back pain was treated with Vicodin as needed.

While discussing his chronic back pain in a March 2013 treatment record, the Veteran stated that he infrequently treated his back pain with Vicodin or Tylenol as needed. He denied having back pain at that time, and described his discomfort as "generalized aches".

VA outpatient records dated through September 2016 do not a limitation of flexion, but the nature and extent of that limitation measured in degrees is not recorded.  Ankylosis of the thoracolumbar spine was never reported. 

The Veteran attended a VA examination in November 2013, and reported that daily, constant back pain with daily flare-ups that lasted for hours, and necessitated that he cease activity or move more slowly.  He reported that he had been using Vicodin every 6 to 8 days for the prior three to four years to decrease pain.  He also related that he was last treated with physical therapy in 2009, and was no longer doing a home exercise program that he was given in therapy.  The Veteran explained that he exercised 4 to 5 days a week by walking 25 to 30 minutes, using the treadmill for 5 to 8 minutes, and the swimming pool 10 to 20 minutes.  The appellant stated that flare-ups impacted the thoracolumbar functioning, with a daily 5-6 out of 10 pain level, and intermittent flare-ups up to a 9 out of 10 pain level occurring once a month which caused stabbing pain.  He could not recall a specific activity to bring on the flare-up.  He also complained of stiffness from sitting more than one hour at a time.

A physical examination of the Veteran's spine found no spasm, atrophy, weakness, ankylosis, or guarding.  There was tenderness as well as pain with motion.  The appellant ambulated with a non-antalgic gait.  Range of motion testing found forward thoracolumbar flexion from 0 to 70 degrees, with pain beginning at 70 degrees.  Extension was from 0 to 20 degrees, with no objective evidence of painful motion.  Right lateral flexion was from 0 to 30 degrees, with no objective evidence of painful motion.  Bilateral lateral flexion was from 0 to 20 degrees with no objective evidence of painful motion.  Left lateral rotation was from 0 to 25 degrees, with no objective evidence of painful motion.  The results remained consistent after repetitive use testing with three repetitions.  Additionally, there was no radicular pain or any other signs or symptoms due to radiculopathy.  

The preponderance of the evidence is against a finding entitlement to a rating higher than 20 percent for any time during the appeal.  The Board has reviewed all of the evidence of record, and at no time has the Veteran demonstrated either thoracolumbar flexion to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine so as to warrant a rating higher than 20 percent, even after consideration of pain, weakness, and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a.

The Veteran's VA treatment records do not show that he has had forward flexion limited to 30 degrees at any time, and therefore staging is not warranted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Even taking into consideration the November 2013 finding that the Veteran had, at that time, painful motion at 70 degrees, and the VA examiner's estimate that the appellant would have a further 5-10 degree limitation of motion during a flare up, this still would not result in a limitation of flexion during flare ups to 30 degrees or less.  The VA examiner found no evidence of incapacitation or flare-up or change in the range of motion measurement of the Veteran's thoracolumbar spine after three repetitions.  The Veteran has also not been found to have ankylosis of the thoracolumbar spine at any time.  There is therefore no indication, even when taking the Veteran's painful motion into consideration, that a rating higher than 20 percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

The Board has again considered the Veteran's competent lay statements regarding the functional impact of his lumbar spine disorder.  See Jandreau, 492 F.3d at 1376-77.  The Veteran testified during his hearing that his lumbar pain caused him to sit and cease activity for a few minutes at a time.  He also stated that he took about five aspirin, totaling about 1000 milligrams daily.  He reported flare-ups that limit his mobility, ability to stand, and that impact his strength.  The Veteran's statements are credible and consistent with the rating assigned.  Still, the rating assigned contemplates impairment of some physical movement and activity due to limitation of motion and pain.  Moreover, his statements must be weighed against the other evidence of record.  The specific examination findings of the trained VA examiner, who possesses greater expertise and training for assessing spinal disorders, offer greater probative value than lay assertions.

In sum, the preponderance of the evidence establishes that the Veteran's service-connected back abnormality with degenerative changes does not meet the criteria for a rating higher than 20 percent at any point during the period under review.  Accordingly, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016). 

Similarly, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



      ORDER

Entitlement to an evaluation higher than 20 percent for a back abnormality to include degenerative changes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


